Title: To Thomas Jefferson from L. de Saxy, 10 November 1808
From: Saxy, L. de
To: Jefferson, Thomas


                  
                     Monsieur 
                     
                     Philadélphie Le 10 Novembre 1808.
                  
                  Une Mere de famille Née dans L’oppûlence, et Réduitte par les suittes Crûéls de la Révolûtion française a la plus grande détrêsse s’adrésse a vous avec Confiance áfin D’obtenir les Secours Dont elle a besoin pour travailler, et pouvoir Sûbvenir aux Besoins de cette même famille, qui aÿant absolûment tout pérdüe ne posséde plus Rien.
                  La Répûtation Dont Vous Joüissez, la place que vous Occûpée, L’humanter, que vous avez manifester envers les M’alheureux, sont pour moy de surs Garrants que Mon Espoir ne sera pas trompée. Si vous êtes pére Monsieur Vous sentiréz Bien mieux qu’un autre, ce que peut soûffrir Une Mére sur L’age, dans un pays Etranger, dont elle N’entend pas Lÿdiôme, qui ce voÿant entourrée de ses enfants M’alheûreux, Manqu’ant de moÿens pour leurs Educcation Et ne pouvant pas même satisfaire leurs Besoin journalier. Sçéne Déchirrante, qui ne peut être senties, que par des Ames senssible comme la votre, Nobles, et Généreûse, faites pour aprécier Le m’alheur, et qui savent en le soullagmant en diminüer L’amértûme.
                  Recevez Monsieur, Les voeux ardents et Sincére que forment pour vous Cette famille Infortunée mais Respéctable. Que Dieu, vous présérve, des m’alheurs qui L’accablent, qu’il vous comble de Ses Bienfaits, qu’il Vous accorde une parfaite santé, et vous fase réûssir Dans toutes vos entreprises.
                  De Graces Monsieur, tendez moy une main secourable en me procurant les moÿens d’elevêr une maison D Educcation qui m’est ôfférte, ce qui me seroit dautant plus avantageux, quelle me mettroit á meme de subvenir aux besoin de ma famille, Daignez je Vous prie y contribuer, et Vous deviendrez pour mes Enfants Orphelins un Second Pére.
                   Jai L’honneur dêtre avec conssidération et Réspect Monsieur Votre tres humble et Obte. Servante
                  
                     L. De Saxy 
                     
                  
                  
                     PS honnorés moy Je vous prie D’une Réponce, et rendez moy Le service d’en affranchir le port. Mon adrésse A Madame De Saxy troisiéme Rue Sud No. 315.
                  
               